Name: 97/527/EC: Commission Decision of 9 July 1997 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (Edition 2) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications;  information technology and data processing
 Date Published: 1997-08-07

 Avis juridique important|31997D052797/527/EC: Commission Decision of 9 July 1997 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (Edition 2) (Text with EEA relevance) Official Journal L 215 , 07/08/1997 P. 0057 - 0059COMMISSION DECISION of 9 July 1997 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (Edition 2) (Text with EEA relevance) (97/527/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (1), as amended by Directive 93/68/EEC (2), and in particular Article 6 (2), second indent, thereof,Whereas the Commission has adopted the measure identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement;Whereas the corresponding harmonized standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted;Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to lay down transitional provisions regarding equipment approved under Commission Decision 94/12/EC (3);Whereas Decision 94/12/EC should be repealed with effect from the end of the transitional period;Whereas the common technical regulation adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 1 1. This Decision shall apply to terminal equipment, including an active accessory if it modifies the terminal equipment performance in any manner affecting conformance to essential requirements, intended to be connected to Phase 1 of the public pan-European cellular digital land-based mobile telecommunications network and falling within the scope of the harmonized standard identified in Article 2 (1) of this Decision.2. This Decision establishes a common technical regulation covering the GSM telephony (speech) requirements for terminal equipment utilising constant envelope modulation and operating in the 900 MHZ band with a channel separation of 200 KHZ and carrying 8 full rate traffic channels per carrier according to the TDMA principle.Article 2 1. The common technical regulation shall include the harmonized standard prepared by the relevant standardization body implementing to the extent applicable the essential requirements referred to in Article 4 (g) of Directive 91/263/EEC. The reference to the standard is set out in the Annex.2. Terminal equipment covered by this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 4 (a) and (b) of Directive 91/263/EEC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (4) and 89/336/EEC (5).Article 3 Notified bodies designated for carrying out the procedures referred to in Article 9 of Directive 91/263/EEC shall, as regards terminal equipment covered by Article 1 (1) of this Decision, use or ensure the use of the harmonized standard referred to in Article 2 (1) within one year after the notification of this Decision at the latest.Article 4 1. Decision 94/12/EC shall be repealed with effect from the date one year after the notification of this Decision.2. Terminal equipment approved under Decision 94/12/EC may continue to be placed on the market and put into service provided that such approval is granted no later than one year after the notification of this Decision.Article 5 This Decision is addressed to the Member States.Done at Brussels, 9 July 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 128, 23. 5. 1991, p. 1.(2) OJ No L 220, 31. 8. 1993, p. 1.(3) OJ No L 8, 12. 1. 1994, p. 23.(4) OJ No L 77, 26. 3. 1973, p. 29.(5) OJ No L 139, 23. 5. 1989, p. 19.ANNEX Reference to the harmonized standard applicable The harmonized standard referred to in Article 2 of the Decision is:European digital cellular telecommunications systemAttachment requirements for Global System for Mobile Communications (GSM) mobile stationsTelephonyETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR 9/Ed. 2 - October 1995(excluding the foreword)Additional information The European Telecommunications Standards Institute is recognized according to Council Directive 83/189/EEC (1).The harmonized standard referred to above has been produced according to a Mandate issued in accordance with relevant procedures of Council Directive 83/189/EEC.The full text of the harmonized standard referenced above can be obtained from:European Telecommunications Standards Institute,650, Route des Lucioles,F-06921 Sophia Antipolis Cedex.European Commission,DG XIII/A/2 - (BU 31 1/7),Rue de la Loi/Wetstraat 200,B-1049 Brussels.(1) OJ No L 109, 26. 4. 1983, p. 8.